Citation Nr: 1610334	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  15-02 044	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2016.

In November 2015, the Veteran revoked the power of attorney of record in favor of Disabled American Veterans.

The Board notes that the Veteran initially filed a claim for a TDIU on April 29, 2011.  On January 3, 2012, however, the Veteran contacted the RO and withdrew his claim for a TDIU.  On January 9, 2012 a new claim for a TDIU was filed.  Subsequently, the RO issued an August 2013 rating decision denying the Veteran's claim for a TDIU, and a notice of disagreement was filed in January 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU for the period of February 1, 2012 through September 9, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard March 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment records have been obtained.  Post-service VA treatment and private treatment records have also been obtained.

The Veteran has undergone several VA examinations, including March 2012, April 2013, May 2015 and December 2015 examinations.  The examinations, along with the expert medical opinions, as well as the VA and private treatment records, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.


II.  TDIU

Legal Criteria

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service-connected disabilities will be disregarded if the above-stated percentage requirements are met, and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2015).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances. Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

When all the evidence is assembled, a determination will be made on the claim. Reasonable doubt will be resolved in favor of the Veteran. If there is a preponderance of the evidence against the claim, the claim will be denied. If the evidence supports the claim or is in relative equipoise, the Veteran will prevail. 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran filed a claim for a TDIU in January 2012.  He contends in a February 2013 statement that he is no longer able to maintain substantially gainful employment.  He stated that he cannot handle the contact with people that is required by working and the affect it has on his service-connected posttraumatic stress disorder (PTSD).  From September 10, 2012 and thereafter, the Veteran met the schedular criteria for a TDIU; the Veteran's service-connected PTSD has been rated as at least 50 percent disabling; and the overall rating of his other service-connected disabilities, was at least 80 percent disabling, since this date. 38 C.F.R. §4.16(a).

In the February 2013 statement, the Veteran indicated that he last worked in 2004.  He indicated that he worked as a counselor for the Vietnam Vets of San Diego for approximately 7 years.  He also reported that he graduated from a program at San Diego City College and received a "Chemical Dependence Certificate."  In a December 2015 VA examination for his PTSD disability, the Veteran indicated that since 2004 he has merely worked off and on, delivering parcels and mail for a friend.

A January 2012 statement from the Veteran indicated that he was hospitalized for over 21 days for his PTSD, beginning December 2011.  An October 2012 Veteran's statement indicated that he was hospitalized again in a VA Hospital for PTSD, from September 10, 2012 to October 22, 2012 and an October 2012 VA treatment record supports this statement.  The October 2012 record shows the Veteran was hospitalized with complaints of hypervigilance, getting easily startled, occasional flashbacks, decreased concentration, and social isolation.  There was also a 2004 suicide attempt reported by the Veteran, while the Veteran was under the influence.

A November 2012 VA treatment record indicated the Veteran's PTSD symptoms would remain chronic, may recur, and are likely to interfere with attempts to achieve optimal adjustment outside of the hospital setting.  The examiner noted his symptoms were likely to increase in frequency and severity during periods of increased stress.  Additionally, the examiner noted that it is clear the Veteran cannot tolerate the medical, psychological or interpersonal stress of a work environment.  A March 2015 VA treatment record similarly noted the Veteran is unable to work.

The Veteran has also received treatment from a private psychologist for his PTSD, since 2014.  A March 2014 record from Dr. R.B., indicated the Veteran continues to present with clinically significant symptoms related to severe PTSD.  Dr. R.B. concurred with the November 2012 VA treatment record, that the Veteran is unable to tolerate medical, psychological, or interpersonal stress of a work environment and is totally disabled.  Dr. R.B. similarly indicated in November 2015 that the Veteran's PTSD continues to have a significant and debilitating effect on him finding and maintaining employment.  He stated "I am further concerned that, under the stress of employment and dealing with others, this could exacerbate his PTSD and result in further anger and irritability."  He further reported that the Veteran remains fully unemployable.

The April 2013 VA PTSD examiner noted the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner reported that the Veteran experiences avoidant thoughts and actions, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger and an exaggerated startle response.  The examiner further noted anxiety, panic attacks, sleep impairment and difficulty in establishing and maintaining effective work and social relationships.

The May 2015 and December 2015 VA PTSD examination reports indicate similar symptoms and with similar severity as the April 2013 VA examination.  The May 2015 VA examiner reported the Veteran suffers disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting and an inability to establish and maintain effective relationships.  The December 2015 VA examiner for PTSD also noted the Veteran experiences a persistent inability to experience positive emotions.

Additionally, the December 2015 VA diabetes examiner indicated the Veteran requires more than one insulin injection per day and experiences burning and tingling in his hands, feet, legs and arms.  She reported the burning has gotten worse over the past year and is severe and present at all times.

While the March 2012 VA PTSD examiner noted similar symptoms to the other VA PTSD examinations, she also noted the Veteran's PTSD does not affect his ability to hold gainful employment under minimal stress and supervision.  The March 2012  and April 2013 VA examination reports for the Veteran's ulcer disability, similarly reported that his condition would not impact his ability to obtain and maintain substantially gainful employment, despite symptoms such as nausea, vomiting and hematemesis.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in a state of equipoise on the question of whether the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

There is adequate, well-reasoned medical evidence in the claims file which supports that the Veteran is incapable of maintaining substantially gainful employment.  The Veteran was hospitalized twice in 2011 and 2012 due to his PTSD.  A November 2012 VA treatment record indicates the Veteran suffers severe symptoms of his PTSD and is not capable of tolerating the medical, psychological or interpersonal stress of a work environment.  Additionally, the private treatment records from Dr. R.B. in 2014 and 2015, support that the Veteran's PTSD has a debilitating effect on him and that he is fully unemployable because of it.

There are several VA examination reports, such as March 2012 and April 2013, that support that the Veteran's disabilities do not hinder his ability to obtain and maintain employment.  However, within these reports, discussing the Veteran's PTSD, ulcer and diabetes disabilities, there are severe and frequent symptoms reported.

Taking into consideration both the lay and medical evidence of record, to include consideration of the Veteran's employment history and his educational attainment, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities are of sufficient severity to preclude him from securing and following substantially gainful employment.  For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence of record as a whole demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16.  Accordingly, the Board finds that a TDIU is warranted from September 10, 2012.


ORDER

Entitlement to a total disability rating based on individual unemployability, due to the service-connected disabilities is granted from September 10, 2012.


REMAND

Remand is required for a portion of the period on appeal, regarding the Veteran's entitlement to a TDIU.

The Veteran is service-connected for 10 disabilities total.  The Veteran has met the schedular requirement for a TDIU under 38 C.F.R. § 4.16(a) from September 10, 2012 and thereafter, based on his service-connected PTSD, service-connected ulcer disability, and the combined rating of his other disabilities.  From September 10, 2012, the Veteran's PTSD was rated as at least 50 percent, and his combined rating for all service-connected disabilities was at least 80 percent.  Thus, from September 10, 2012, he meets the schedular criteria for a TDIU. Id.

However, the Board finds the Veteran does not currently meet the schedular criteria for a TDIU from February 1, 2012 through September 9, 2012.  The Board finds the Veteran filed a claim on January 9, 2012.  In an April 2012 rating decision, the RO granted a temporary evaluation of 100 percent based on hospitalization for PTSD, effective December 16, 2011, under Diagnostic Code 4.29.  The 100 percent evaluation continued through February 1, 2012, at which point a 50 percent rating was assigned for PTSD.  Accordingly, from February 1, 2012 through September 9, 2012, the Veteran's PTSD was rated as a 50 percent evaluation, and his combined disability rating was 60 percent.

Despite the evidence that the Veteran's PTSD renders him unemployable, the Veteran does not currently meet the schedular requirement for a TDIU from February 1, 2012 through September 9, 2012. See 38 C.F.R. § 4.16(a).  The Board is legally prevented from granting a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance.  Instead, that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration. Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  This claim must be remanded in order to allow for such submission.

Accordingly, the case is REMANDED for the following actions:

1. For the period of February 1, 2012 through September 9, 2012, refer the claim of entitlement to a TDIU to the Compensation Service Director for a determination as to whether the Veteran's service-connected disabilities warrant the assignment of a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

2. Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


